Citation Nr: 0531986	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 1944 to 
February 1945 and from March 1945 to September 1945.  He also 
had regular Philippine Army service from September 1945 to 
March 1946.  He died in September 1960.  The appellant seeks 
benefits as his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for the 
cause of the veteran's death.  In June 2005, the appellant 
testified at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in January 1961, and the appellant did not 
appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The January 1961 RO decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for 
tuberculosis if manifest to a degree of 10 percent or more 
within three years after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The veteran had no established service-connected disabilities 
during his lifetime.  

The RO denied service connection for the cause of veteran's 
death in January 1961.  The January 1961 RO decision was not 
appealed and is considered final.  

The evidence considered at the time of the January 1961 RO 
decision included the veteran's service medical records which 
show no complaints of or treatment for lung problems or 
tuberculosis.  

Post-service private and VA treatment records show treatment 
for tuberculosis.  A December 1956 statement from C. Y. 
Ambalada noted that he could recall that in November 1947, 
the veteran came for a consultation complaining of persistent 
dry cough occasionally accompanied by blood-streaked sputum, 
loss of appetite, lack of sleep, a feeling of warmth late in 
the afternoon, chest and back pains, and a sensation of 
general debility.  Dr. Ambalada stated that upon physical 
examination of the veteran, he observed that he was markedly 
emaciated and that upon auscultation, coarse rales were 
distributed all over both lungs.  Dr. Ambalada indicated that 
the symptoms and signs gave him an impression of pulmonary 
tuberculosis, bilateral, and active.  Dr. Ambalada reported 
that laboratory and X-ray facilities were not available and 
that no sputum examination, sedimentation rate, or 
fluoroscopic or X-ray examinations were made.  It was further 
reported that the veteran came back and presented a November 
1947 X-ray report, as to his chest, from Dr. J. M. Punzalan 
at the San Lazaro Hospital that showed that he had pulmonary 
tuberculosis, well advanced.  Dr. Ambalada stated that a 
subsequent X-ray examination from that facility was taken in 
November 1948 and that it showed signs of improvement of the 
lung condition.  It was noted that another February 1949 X-
ray report, as to the veteran's chest, indicated that his 
condition of pulmonary tuberculosis was far advanced.  

A November 1956 statement from J. M. Punzalan, M.D., noted 
that the veteran was his patient at the San Lazaro Hospital 
and that he treated him on three separate occasions for 
pulmonary tuberculosis.  He stated that in November 1947, the 
veteran was seen due to complaints of a chronic cough, 
spitting blood, general debility, and chest and back pains 
with occasional rise of temperature and fever in the 
afternoon and night.  Dr. Punzalan indicated that X-rays, as 
to the veteran's chest, were taken in November 1947, November 
1948, and February 1949, and that they showed impressions of 
pulmonary tuberculosis, moderately advanced, and pulmonary 
tuberculosis, far advanced.  

A January 1957 report from San Lazaro hospital noted that a 
November 1947 chest X-ray of the veteran was not available.  

In an April 1957 report, a VA physician indicated that he 
reviewed X-rays dated in November 1947 (from an undetermined 
source) and November 1948 (from an undetermined source) and 
that they showed far advanced, pulmonary tuberculosis, 
bilateral, with cavitation.  The physician indicated that the 
films appeared to be of a recent date as shown by their fresh 
emulsion.  A reexamination was suggested to verify the age of 
the pulmonary lesions.  

A June 1957 VA general medical examination report related a 
diagnosis of tuberculosis, pulmonary, chronic, far advanced, 
active, type V.  An examiner reviewed X-rays dated in 
November 1947 (from an undetermined source) and November 1948 
(from an undetermined source), as to the veteran's chest.  A 
May 1957 VA chest X-ray was also described.  The conclusion 
was far advanced, pulmonary tuberculosis, bilateral, with 
cavitation.  The examiner indicated that the films of 
November 1947 and November 1948 had no markers for date and 
film number and that they appeared to show fresh emulsion.  

An August 1957 VA field examiner's report noted that Dr. J. 
M. Punzalan was contacted and that he reported that he did 
not remember treating the veteran and that he did not have 
any records to refresh his memory.  He stated that he did not 
keep records of his patients from 1945 until some time in 
April 1956.  Dr. Punzalan stated that he did not remember 
submitting such X-rays to the VA.  The report indicated that 
a day later, Dr. Punzalan reported that he did not remember 
having treated the veteran and that he could not state 
anything further.  

In October 1957, the RO denied service connection for 
pulmonary tuberculosis.  The RO indicated that the evidence 
submitted from Dr. Punzalan was unacceptable and that service 
connection was not warranted on the evidence submitted.  

A September 1960 death certificate indicated that the cause 
of the veteran's death was tuberculosis of the lungs.  

The evidence received since the November 1961 RO decision 
includes additional private treatment records, an additional 
certificate of death, and statements from the appellant, both 
written and in testimony before the Board.  

A September 1960 report from the Quezon Institute noted that 
the veteran was admitted in May 1960 and discharged in 
September 1960.  It was noted that both the admission and 
discharge diagnoses included pulmonary tuberculosis, asthma, 
and bronchitis.  

The Board notes that the additional medical records with an 
additional diagnosis of pulmonary tuberculosis are cumulative 
and redundant, and thus not new.  38 C.F.R. § 3.156(a); 
Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).  The 
evidence at the time of the January 1961 RO decision already 
indicated that the veteran had tuberculosis.  The appellant's 
testimony and statements in this regard are also cumulative 
and redundant.  The January 1961 RO decision denied service 
connection for the cause of the veteran's death on the basis 
that tuberculosis was not shown during service, or within the 
three-year period thereafter (for presumptive service 
connection), and that the veteran's cause of the death was 
not related to service.  There has been no new evidence that 
the tuberculosis that caused the veteran's death was related 
to his service.  

Additionally, without the appropriate medical training and 
expertise, the appellant is not competent to offer a 
probative opinion on a medical matter, such as with respect 
to the etiology of a claimed disability.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The Board finds that the evidence submitted since the January 
1961 RO decision does not raise a reasonable possibility of 
substantiating the appellant's claim, and thus is not 
material.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the January 1961 RO decision.  Thus, the 
claim for service connection for the cause of the veteran's 
death may not be reopened, and the January 1961 RO decision 
remains final.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in November 2002, 
a statement of the case in May 2003, and correspondence in 
November 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  




ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


